CANTY, J.
I concur in all of the foregoing opinion except that portion of it which is given in answer to the sixth question. I also concede that the statute does not contemplate the charging of any interest on delinquent taxes until the day of the sale, which is the first Monday in May next after the tax has become delinquent. The statute imposes a penalty of 10 per cent, on the 1st of June when the tax becomes delinquent, an additional penalty of 5 per cent, on the 1st of January, and provides for interest at the rate of 1 per cent, per month from the day of sale, which should be on the first Monday in May following. In my opinion, this is a case for the application of the maxim, “The law considers that done which should be done,” and that, when a property holder puts in an answer merely for the purpose of delay, he should not have the benefit of that delay. The statute fixes the day when the land shall be sold for taxes. It fixes the same day as the day from which interest shall begin to run. I cannot hold that it is the spirit and intent of this statute that such sale is necessarily a condition precedent to the incurring of interest. In this respect the statute should be construed liberally, in favor of the state. Most of the cases in which tax laws are construed are cases where an attempt is made to enforce a forfeiture of the property, and in such cases the law is always construed strictly, for the purpose of avoiding such a forfeiture. We are so much in the habit of construing tax laws strictly against the state that we are liable to forget that it is possible for a case to arise where the rule of construction should be reversed, and it seems to me that this is such a case.
In my opinion, it is the proper construction of this statute to hold that the right of the state to interest does not depend upon the success or failure of the dilatory tactics of the defense, but is just as much an absolute right as its claim for the principal of the tax, and that the intent of the statute is to charge all taxpayers with interest on unpaid taxes from the first Monday in May, the day the land should *528be sold. If, at the time of the trial, the court determines that, by reason of delay, the land cannot be sold until the next sale day, a year later, it should order interest to be added from the day when the land should be sold until the day when it can be sold.